Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 09/09/2021 has been entered. Claims 1-20 remain pending. Applicant’s amendments to the specifications overcome the objections to the Drawings.

Response to Arguments
Applicant's arguments filed 09/09/2021, with respect to the 35 U.S.C. 102 rejection of Claim 1 on pages 12-14, have been fully considered but they are not persuasive. On Page 14 of Applicant’s Remarks, Applicant details that Piovesan does not measure any power related data. In [0040] of Piovesan, it details that the systems collects raw data from all system including power generation. Collection of raw data would mean that some type of sensor, detector, or other measurement device is present to collect the raw data of the power generation, which would be power related data. Further, Piovesan details that the equipment contains one or more sensors for monitoring in real time parameters of interest in [0013]. The amendment to Claim 1 of “wherein the concentrator is further configured to measure power related data that comprises at least the following: a voltage delivered from a utility to the oil well equipment, a current delivered from the utility to the oil well equipment, and a power delivered from the utility to the oil well equipment” is taught by [0040] of Piovesan since as stated above, it is .

Applicant's arguments filed 09/09/2021, with respect to the 35 U.S.C. 103 rejections on Pages 15-20, have been fully considered but they are not persuasive. As the Applicant’s Remark on page 15 mirrors the Applicant Remark on Page 14 with respect to the 35 U.S.C. 102 rejection of Claim 1, the same reasoning and interpretation is applied to Claim 12 as it was with Claim 1 with respect to the prior art Piovesan as detailed in the above stated section.

The amendment to Claim 2 of “the voltage supplied to the oil well equipment from the utility, the current of a supply side of AC current supplied to the oil well equipment from the utility, and the power delivered to the oil well equipment from the utility” is taught by the previously relied upon prior art Golparian (US20170306754). Golparian teaches in [0080] that the concentrator regulations, distributes, and monitors the voltages to the components of the system. The amendment to Claim 4 of “wherein the concentrator is further configured to measure the power related data in the oil well equipment to predict an impending failure of the oil well equipment; wherein the server system is further configured to store baseline values of the power related data and compare the baseline values of the power related data with current values of the power related data to determine a need for preventive maintenance” is taught by the previously relied upon prior art Piovesan. Piovesan teaches in [0058] that the platform 
The amendments to Claim 5, Claim 6, and Claim 20 is taught by newly discovered prior art Bi (CN205140183U). The amendments to Claims 3-4, 15, and18-19 are taught by newly discovered prior art Kim (KR100918313B1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piovesan (US20110071963).
In regards to Claim 1, Piovesan teaches “an oil well monitoring system (Abstract; downhole monitoring, intelligent platform – [0030]) comprising: a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]) and the concentrator configured to collect oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]); the concentrator comprising a processor to process the oil well related data (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); the concentrator comprising a modem to transmit the oil well related data (communication network, VSAT, LAN/WAN – [0039]); a server system configured to receive the oil well related data from the concentrator (data analysis engine (DAE) – [0043]); and the server system configured to provide a web-based interface to a user that comprises at least the oil well related data (DAE delivers to users by web-based user interface – [0050]) wherein the concentrator is further configured to measure power related data that comprises at least the following: a voltage delivered from a utility to the oil well equipment, a current delivered from the utility to the oil well equipment, and a power delivered from the utility to the oil well equipment (system collects raw data from all equipment and systems on the platform including power generation – [0040]).”

In regards to Claim 7, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to operate with a plurality of the concentrators (DAE servicing plurality of platforms with sensors, data aggregators – [0041], Figure 1C); and44 wherein the server system is configured to provide a map-based graphical display of the concentrators (Figure 4A-4B detail dashboard screenshot of the global view of the platform locations with regions of interest).”

Claim 8, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to provide graphical and report-based data analysis tools for a user to view and analyze at least the oil well related data (“DAE includes graphical raw data conditioning” – [0044)).”

In regards to Claim 9, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is further configured to provide a control interface to send commands of the oil well equipment connected to the concentrator (“end user can implement various commands back to the equipment” – [0056]).”

In regards to Claim 16, Piovesan teaches “an oil well monitoring process (downhole monitoring, intelligent platform – [0030]) comprising: collecting oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]) with a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]); processing the oil well related data with a processor implemented by the concentrator (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); transmitting the oil well related data with a modem implemented by the concentrator (communication network, VSAT, LAN/WAN – [0039]); receiving the oil well related data from the concentrator with a server system (data analysis engine (DAE) – [0043]); and providing a web-based interface to a user that comprises at least the oil well related data (DAE delivers to users by web-based user interface – [0050]), wherein the concentrator is further configured to measure power related data that comprises at least the following: a voltage delivered from a utility to the oil well equipment, a current delivered from the utility to the oil well equipment, and a power delivered from the utility to the oil well equipment (system collects raw data from all equipment and systems on the platform including power generation – [0040]).”

In regards to Claim 17, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to measure power related data that comprises at least a voltage, a current, and a power delivered from a utility to the oil well equipment (collect data from equipment and systems such as power generation and emission control systems – [0040]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Golparian (US20170306754).
Claim 2, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to monitor the power related data (collect data from equipment and systems such as power generation and emission control systems – [0040]; sensors monitoring operational parameters of interest of surface equipment at oil well platform – [0016]).”
Piovesan does not teach “the voltage supplied to the oil well equipment from the utility, the current of a supply side of AC current supplied to the oil well equipment from the utility, and the power delivered to the oil well equipment from the utility.”
Golparian teaches “the voltage supplied to the oil well equipment from the utility, the current of a supply side of AC current supplied to the oil well equipment from the utility, and the power delivered to the oil well equipment from the utility (concentrator includes power regulation circuitry and distributes various regulated voltages to components of the system, and monitors status of the power that has been distributed to the components – [0080]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Golparian to include the concentrator monitoring the voltage of the components connected to it. Doing so would improve the communication between the well tools and the server.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Oguche (US20180283169), Golparian (US20170306754), and Kim (KR100918313B1).
In regards to Claim 3, of Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related (sensors associated with equipment located on a platform – [0041]).”
Piovesan does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Oguche does not teach “concentrator respond to external commands.”
Golparian teaches “concentrator respond to external commands (concentrator distributes commands to the associated downhole receivers – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Oguche to incorporate the teachings of Golparian to include the concentrator distributing the commands in response. Doing so would improve the communication between the well tools and the server.
	Piovesan in view of Oguche and Golparian does not teach “wherein the concentrator is further configured to utilize the power related data that comprises the voltage and the current delivered from the utility to the equipment to compute power quality metrics that comprise at least one of the following: total harmonic distortion, voltage sags, voltage and current unbalance, and harmonic and interharmonic levels.”
(automatically identify disturbances in incoming power from parameters as voltage, and current – [22]; judging sag, unbalance – [25]; harmonic distortion – [26]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Oguche and Golparian to incorporate the teachings of Kim to computer power quality metrics. Doing so would improve the quality and data analysis of systems.

In regards to Claim 18, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]).”
Piovesan does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.

Golparian teaches “concentrator respond to external commands (concentrator distributes commands to the associated downhole receivers – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Oguche to incorporate the teachings of Golparian to include the concentrator distributing the commands in response. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Oguche and Golparian does not teach “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in oil well equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels.”
	Kim teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in oil well equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels (automatically identify disturbances in incoming power from parameters as voltage, and current – [22]; judging sag, unbalance – [25]; harmonic distortion – [26]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Oguche and Golparian to .

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Golparian (US20170306754) and Kim (KR100918313B1).
In regards to Claim 4, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “wherein the concentrator is further configured to measure the power related data in the oil well equipment to predict an impending failure of the oil well equipment (platform system for predicting failure, understanding cause and eliminating the failure from the input data – [0058]); wherein the server system is further configured to store baseline values of the power related data (all information with the data analysis engine stored in storage device – [0039]) and compare the baseline values of the power related data with current values of the power related data to determine a need for preventive maintenance (historical data streams used with predictive analysis and compared to actual operating parameters – [0049]; platform system using preventative analysis and data stores for predictive maintenance analysis – [0062]); the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); the concentrator is further configured to receive the commands to the oil well equipment from the server system (communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”

Golparian teaches “the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033])”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Golparian to have a communication system (concentrator) to receive the command data for the downhole tools. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Golparian does not teach “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels.”
Kim teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels (electricity quality diagnosis to judge and predict stability, automatically identify disturbances in incoming power from parameters as voltage, and current – [22]; judging sag, unbalance – [25]; harmonic distortion, fundamental harmonics – [26]).”


In regards to Claim 19, Piovesan discloses the claimed invention as detailed and Piovesan further teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the oil well equipment (platform system for predicting failure, understanding cause and eliminating the failure from the input data – [0058]); wherein the server system is further configured to store baseline values of the power related data (all information with the data analysis engine stored in storage device – [0039]) and compare the baseline values of the power related data with current values of the power related data to determine a need for preventive maintenance (historical data streams used with predictive analysis and compared to actual operating parameters – [0049]; platform system using preventative analysis and data stores for predictive maintenance analysis – [0062]); the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); wherein the concentrator is further configured to receive the commands to the oil well equipment from the server system(communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”

Golparian teaches “the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Golparian to have a communication system (concentrator) to receive the command data for the downhole tools. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Golparian does not teach “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current.”
Kim teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current (electricity quality diagnosis to judge and predict stability, automatically identify disturbances in incoming power from parameters as voltage, and current – [22]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Golparian to incorporate the teachings of Kim to computer power quality metrics. Doing so would improve the quality and data analysis of systems.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Golparian and Bi (CN205140183U).
In regards to Claim 5, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]).”
Piovesan does not teach “wherein the concentrator is further configured to measure the voltage delivered from the utility to the oil well equipment and the current delivered from the utility to the oil well equipment.”
Golparian teaches “wherein the concentrator is further configured to measure the voltage delivered from the utility to the oil well equipment (concentrator includes power regulation circuitry and distributes various regulated voltages to components of the system, and monitors status of the power that has been distributed to the components – [0080]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Golparian to include the concentrator monitoring the voltage of the components connected to it. Doing so would improve the communication between the well tools and the server.
Piovesan in view of Golparian does not teach “wherein the concentrator is further configured to measure the current delivered from the utility to the oil well equipment.”
Bi teaches “wherein the concentrator is further configured to measure the current delivered from the utility to the oil well equipment (current sensor electrically connected to oil extraction motor – [0010]; current sensor used with transmission system with concentrator – [0020]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Golparian to incorporate the teachings of Bi to include the concentrator monitoring the current of the components connected to it. Doing so would improve the monitoring of wellbores and communication between the well tools and the server.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Oguche and Bi (CN205140183U).
In regards to Claim 6, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]); generate and send alerts to the server system (neural network trained to create SOM, result is alerts – [0048]); and the server system is configured to process the alerts from the concentrator including sending immediate message notices to a distribution list (SOMs can send predictive information and alerts to end users in communication network – [0041]).”
Piovesan does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”

Piovesan in view of Oguche does not teach “wherein the measurements from the at least one sensor associated with the oil well equipment comprise measurements of changes in a motor current of the oil well equipment due to varying load, vibrations, or other mechanical problems.”
Bi teaches “wherein the measurements from the at least one sensor associated with the oil well equipment comprise measurements of changes in a motor current of the oil well equipment due to varying load, vibrations, or other mechanical problems (current sensor connected to oil extraction motor and load status of the oil extraction motor is monitored in real time – [0024]; Real time monitoring of the load by current measurements would detecting changes due to a varying load).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Bi to include the monitoring the current of the motor current. Doing so would improve the monitoring of wellbores and communication between the well tools and the server.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Goose (US20130053986).
Claim 10, Piovesan discloses the claimed invention as detailed above and except for “the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information and send commands to the oil well equipment connected to the concentrator.”
Goose teaches “the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information (SCADA server may periodically poll the RTUs to gather and process the sensor data” – [0005]) and send commands to the equipment connected (“SCADA server may also use the gathered sensor data to make decisions as to the control of the system and may issue supervisory control commands to the RTUs” – [0005]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Goose to have the server system with a SCADA server to poll and process the sensor data and issue control commands to the remote units. Doing so would improve the monitoring and remote control of systems.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Boyanapally (US20170051608) and Golparian.
In regards to Claim 11, Piovesan discloses the claimed invention as detailed above except for “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment.”
(“receiver is integrated into a controller that takes the demodulated data from the receiver and uses it to evaluate the status and performance of the artificial lift system” – [0016]; sensor coupled to receiver – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Boyanapally incorporate the receiver to communication with the artificial lift system. Doing so would improve reliability of the sensors and receiver in the system.
Piovesan in view of Boyanapally does not teach “the smart artificial lift receiver is further configured to be directly linked to the concentrator and transmit data to the server system.”
Golparian teaches “the receiver is further configured to be directly linked to the concentrator and transmit data to the server system (concentrator circuitry with receiver – [0064], Figure 5).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Boyanapally to incorporate the teachings of Golparian incorporate receivers with the concentrator. Doing so would improve the communication between the server and artificial lift system.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Oguche (US20180283169) and Golparian (US20170306754).
Claim 12, Piovesan teaches “an oil well monitoring system (downhole monitoring, intelligent platform – [0030]) comprising: a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]) and the concentrator configured to collect oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]); the concentrator comprising a processor to process the oil well related data (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); the concentrator comprising a modem to transmit the oil well related data (communication network, VSAT, LAN/WAN – [0039]); a server system configured to receive the oil well related data from the concentrator (data analysis engine (DAE) – [0043]); and the server system configured to provide a web-based interface to a user that comprises at least the oil well related data (DAE delivers to users by web-based user interface – [0050]); wherein the concentrator is further configured to measure power related data that comprises at least a voltage, a current, and a power delivered from a utility to the oil well equipment (collect data from equipment and systems such as power generation and emission control systems – [0040]); wherein the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]); wherein the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); wherein the concentrator is further configured (communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”
Piovesan does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Oguche does not teach “concentrator respond to external commands; wherein the concentrator further comprises a command port configured to relay the commands to the oil well equipment.”
Golparian teaches “concentrator respond to external commands (concentrator distributes commands to the associated downhole receivers – [0050]); wherein the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Oguche to incorporate the 

In regards to Claim 13, Piovesan in view of Oguche and Golparian discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]); wherein the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]), and generate and send alerts to the server system (neural network trained to create SOM, result is alerts – [0048]); and wherein the server system is configured to process the alerts from the concentrator including sending immediate message notices to a distribution list (SOMs can send predictive information and alerts to end users in communication network – [0041]).”
Piovesan in view of Golparian does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Golparian to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.

In regards to Claim 14, Piovesan in view of Oguche and Golparian discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to operate with a plurality of the concentrators (DAE servicing plurality of platforms with sensors, data aggregators – [0041], Figure 1C); wherein the server system is configured to provide a map-based graphical display of the concentrators (Figure 4A-4B detail dashboard screenshot of the global view of the platform locations with regions of interest); and wherein the server system is configured to provide graphical and report-based data analysis tools for a user to view and analyze at least the oil well related data (“DAE includes graphical raw data conditioning” – [0044)).”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Oguche, Golparian, Boyanapally, and Kim.
In regards to Claim 15, Piovesan in view of Golparian and Oguche discloses the claimed invention as detailed above and Golparian further teaches “the receiver is further configured to be directly linked to the concentrator and transmit data to the server system (concentrator circuitry with receiver – [0064], Figure 5), wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the oil well equipment to predict an impending failure of the oil well equipment (platform system for predicting failure, understanding cause and eliminating the failure from the input data – [0058]) based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels.”

Boyanapally teaches “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment (“receiver is integrated into a controller that takes the demodulated data from the receiver and uses it to evaluate the status and performance of the artificial lift system” – [0016]; sensor coupled to receiver – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Golparian and Oguche to incorporate the teachings of Boyanapally incorporate the receiver to communication with the artificial lift system. Doing so would improve reliability of the sensors and receiver in the system.
Piovesan in view of Golparian, Oguche, and Boyanapally does not teach “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels.”
Kim teaches “wherein the concentrator is further configured to measure the power related data that comprises a voltage and a current in the equipment to predict an impending failure of the oil well equipment based on at least one of the following: a voltage to current unbalance ratio, voltage notching, and harmonic levels (electricity quality diagnosis to judge and predict stability, automatically identify disturbances in incoming power from parameters as voltage, and current – [22]; judging sag, unbalance – [25]; harmonic distortion, fundamental harmonics – [26]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Golparian, Oguche, and Boyanapally to incorporate the teachings of Kim to computer power quality metrics. Doing so would improve the quality and data analysis of systems.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Bi (CN205140183U).
In regards to Claim 20, Piovesan discloses the claimed invention as detailed and Piovesan further teaches “the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]).”
Piovesan does not teach “wherein the measurements from at least one sensor associated with the oil well equipment comprise measurements of changes in a motor current of the oil well equipment due to varying load, vibrations, or other mechanical problems.”
 	Bi teaches “wherein the measurements from at least one sensor associated with the oil well equipment comprise measurements of changes in a motor current of the oil well equipment due to varying load, vibrations, or other mechanical problems (current sensor connected to oil extraction motor and load status of the oil extraction motor is monitored in real time – [0024]; Real time monitoring of the load by current measurements would detecting changes due to a varying load).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Bi to include the monitoring the current of the motor current. Doing so would improve the monitoring of wellbores and communication between the well tools and the server.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863